Daly, J.
The appellant does not bring himself within the rule for granting rearguments as laid down by the court. Curley v. Tomlinson, 5 Daly, 283. He does not show that any question decisive of the case has been overlooked by the court, nor that the decision is in conflict with an express statute, or with a controlling decision of the court. This is an application to re-argue the case upon the points and authorities upon which it has been already heard and disposed of. The application should be denied, with $10 costs. All concur.